IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-50674
                         Summary Calendar



MARY J. VILLARREAL,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL,
COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. A-94-CV-689
                        - - - - - - - - - -
                           April 14, 1998

Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Mary J. Villarreal appeals from the district court’s

decision in favor of the Commissioner which denied child’s

insurance benefits based on disability and Supplemental Security

Income benefits to Villarreal.   Villarreal argues that she did

not validly waive her right to counsel at the administrative

level; that she did not receive a full and fair administrative

hearing; and that the Commissioner’s decision is not supported by




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-50674
                                 -2-

substantial evidence because the Commissioner failed to apply the

correct legal standards.

     We lack jurisdiction to review Villarreal’s arguments

concerning her lack of legal representation and the adequacy of

her hearing before the Administrative Law Judge because

Villarreal did not raise those issues on administrative appeal.

Paul v. Shalala, 29 F.3d 208, 210 (5th Cir. 1994); 20 C.F.R.

§ 404.900(b).    We have reviewed the record and the briefs of the

parties and find no error in the district court’s determination

that substantial evidence supports the Commissioner’s

determination that Villarreal is not disabled.

     AFFIRMED.